Title: From John Adams to Charles Carroll, 12 July 1820
From: Adams, John
To: Carroll, Charles



Dear Sir.—
Montezillo July 12th 1820—

Your kind enquiries of Dr Waterhouse concerning my health have excited in me an ardent desire to inform you with my own hand of all the particulars you wish to know— but as the quiveration of the palsy has made my hand disobedient to my will, I am under the necessity of borrowing an other pen.
I enjoy life and have as good spirits as ever I had, but my fabric has become very weak—almost worn out. I still  ramble in my garden and over my little hundred acre farm—And this is my business and exercise. My pleasures are all derived from a voracious appetite for reading—You would Scarcely believe me were I to tell you the number of volumes I have read within a year or two. Cui-bano? You will ask. None at all, I answer that I know of except my own comfort & consolation, and perhaps a little benefit to my children, grand-children and greatgrand-children of whom I have a little host—
Many things I read often remind me of the times when you and I laboured together in a very rugged Vineyard, and I always recollect my conversations with you with great delight.
Our friend Ellery who was eight years advanced before me, as I am, I presume five or six years before you in age, is gone before us. While he lived I seemed to have an advanced guard before me; between me and the end of the mark. But now there is one left of all my old friends. I envy not the glorious figure you made on the fourth of July in Baltimore, I should have felt inexpressible pleasure to have made a similar one in Boston, if I could have accepted the kind invitation of the Government of the State and the Citizens of Boston; but the heat of the Season was Such that I judged my System too feeble to have borne the fatigue. It has given me great delight to hear of your health and Spirits, and I wish you as many additional years as you can possibly wish for yourself.
I am, dear Sir, your unalterable friend & / most humble Servt. 
J.A.